                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARGARETE. HUSKEY,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )              No. 4:18CV1654 RLW
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security, 1            )
                                              )
               Defendant.                     )

                               MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner of Social Security ("Commissioner") denying the application of Plaintiff

Margaret E. Huskey for Disability Insurance Benefits ("DIB") under Title II of the Social

Security Act (the "Act"), 42 U.S.C. § 401, et seq. Because the Appeals Council denied

Plaintiff's Request for Review, the decision by the Administrative Law Judge ("ALJ") is the

final decision of the Commissioner. Plaintiff has filed a Brief in Support of Complaint (ECF No.

12), and the Commissioner has filed a Brief in Support of the Answer (ECF No. 17). For the

reasons set forth below, the Court affirms the decision of the Commissioner.

                                      I. Procedural History

       Plaintiff protectively filed an application for DIB on August 31, 2015. In the application,

she alleged disability beginning February 1, 2014. (Tr. 147-54) Plaintiff's claims were denied




1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit. No further action needs to be
taken to continue this suit by reason of the last sentence of Section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).
on November 10, 2015 (Tr. 81 ), and she filed a request for a hearing before an ALJ (Tr. 89). On

July 25, 2017, Plaintiff testified at a hearing before the ALJ. (Tr. 29-61) The day prior to the

hearing, Plaintiff amended her alleged onset date of disability to April 16, 2015. (Tr. 169) In a

decision dated January 11, 2018, the ALJ determined Plaintiff had not been under a disability

from April 16, 2015 through December 31, 2016, the date on which Plaintiff last met the insured

status requirements of the Social Security Act. (Tr. 15-24) On August 15, 2018, the Appeals

Council denied Plaintiffs request ·for review. (Tr. 1-4) Thus, the ALJ's decision stands as the

final decision of the Commissioner.

                                   II. Evidence Before the ALJ

         At the July 25, 2017 hearing before the ALJ, Plaintiff appeared with counsel. In

counsel's opening statement, he stated Plaintiff was 61 years old at the time and had obtained a

high school education. She had primarily performed clerical office work, which counsel

described at sedentary and unskilled, at Anheuser-Busch ("AB") until she was laid off. Plaintiff

had also performed some unpaid babysitting for her grandchild, which ended April 2015. (Tr.

29-34)

         Counsel stated Plaintiff's main severe impairments were atrial fibrillation ("AFib"),

chronic obstructive pulmonary disease ("COPD"), sleep apnea, right shoulder AC joint arthritis

and tendinitis, either labrnythitis or vertigo, and a recent diagnosis of depression with her

primary care physician. Prior to June 2015, Plaintiff had visited the hospital numerous times for

shortness of breath, coughing, chest congestion, and dizziness. Counsel suspected these visits

were the early episodes of AFib, later diagnosed on April 16, 2015 (the onset date). Counsel

further stated that medical personnel have utilized cardioversion on multiple occasions to restore

Plaintiff's heart rate back to normal rhythm. Her cardiologist has said she is probably still in




                                                -2-
AFib but with a stable heart rate with medicine. Counsel noted Plaintiffs heart rate is typically

between 60 and 80 beats per minute. He conceded her rate is "not really, really high when she's

in the cardiologist's office" and that her cardiologist has said her rate is "stable without

symptoms." Nevertheless, counsel said Plaintiff would testify her significant symptoms were

related to her heart or lungs. (Tr. 34-35)

       Counsel next commented on Plaintiffs COPD for which she uses a nebulizer. He

previewed a pulmonary functions study performed on Plaintiffs lungs in April 2015. However,

counsel noted it was "probably done during a period of exacerbation. So I'm not sure we can

rely on that listing level, but it is quite severe." Counsel stated the combination of sleep apnea,

AFib, COPD, and other symptoms has caused fatigue where Plaintiff experiences "lots of

daytime sleepiness and very little energy." Counsel also commented on Plaintiffs arthritic

condition on the cervical spine and right shoulder. Her doctor prescribed Vicodin and a wrist

splint, but her work entering data exacerbated the condition until her layoff. Ultimately, counsel

said Plaintiff would not be able to perform a full eight-hour workday because of dizziness,

episodes of vertigo with bending because of her labrynthitis, and fatigue caused by sleepiness

and sleep apnea. (Tr. 36-37)

       Next, Plaintiff testified about her work history. She completed a ten-month program at a

business college. Plaintiff had worked in ten to fifteen different positions for AB or a subsidiary

since she was nineteen years old. She was laid off, along with approximately 1,5000 other

employees, in 2011. Prior to her employment ending, Plaintiff had obtained two letters from her

primary care physician, Dr. Robert Pozzi, restricting her work due to her difficulty staying awake

along with her arthritis. Most of her work for AB was sedentary. Plaintiff testified that she had




                                                 -3-
broken her tail bone as a child, and an x-ray in adulthood revealed arthritis on her tail bone, as

well, which prevented her from sitting for long periods. (Tr. 38-41)

       Next, counsel examined Plaintiff. Plaintiff testified she believed her AFib began before it

was diagnosed. She has always had a problem with her weight most of her adult life. She noted

problem breathing for five to six years before her diagnosis. She contributed her coughing,

pneumonia, and bronchitis to her being overweight. Plaintiff gets winded walking short

distances and needs to take frequent breaks. She has walked for exercise in ten-minute intervals.

She mostly stays inside. She does not do much shopping but does go to the grocery story with

her husband. When she does shop, she walks at a slow pace and leans on the cart. Plaintiff is

able to carry only lightweight bags of groceries. She gets dizzy if she bends over fast or makes

fast, jerking head movements. When Plaintiff prepares meals, she takes breaks about every five

minutes to rest. When sitting, she is constantly shifting positions. (Tr. 43-46)

       Plaintiff testified that she and her husband had moved into a new house. Previously, she

would do laundry in the basement and have to go up to the first and second floor to put items

away. Now, they live in a one-story house. While the laundry is still in the basement, along

with a child's play area, Plaintiffs husband does it and she puts it away after he brings it

upstairs. (Tr. 46-47)

        Plaintiff uses a nebulizer and other inhalers on a daily basis. She also uses a continuous

positive airway pressure ("CPAP") machine every night "[w]ithout fail" for her sleep apnea. She

frequently falls asleep watching TV, "at least once a day for sure." She also frequently sleeps

during short car rides. She does not dust or vacuum her house often because she gets tired. She

uses Facebook about once a week. She mostly uses her non-dominant left hand when checking

emails. (Tr. 47-49)




                                                -4-
         Plaintiff has taken medication for depression, which was caused by her brother's recent

death and stress related to the move into their new house. She said she does not do any social

activities beyond spending about an hour and a half with her mother. Plaintiff has also been

taking care of her husband who was undergoing cancer treatments after a transplant. If they have

company over, they walk down to the nearby lake and ride their boat. Plaintiff also takes

medicine for gout, which she says is effective. (Tr. 49-51)

         Next, the ALJ asked additional questions to Plaintiff. She lives with just her husband.

She still has a driver's license. She does not drive long distances but does drive to the small

grocery mart inside their gated community. Her husband drives her to farther locations because

she gets tired behind the wheel. In addition to falling asleep in the car and in front of the TV,

Plaintiff has fallen asleep in the bathroom. Now, she only visits her mother about seven times a

year. Plaintiff's siblings and children visit about once a month. She uses her smartphone to play

games, about ten minutes a day before she loses focus. She almost never gets on their boat.

Plaintiff's doctor gave her a CD with walking exercise instructions for ten-minute intervals. She

has a Fitbit device to track her daily footsteps and typically walks around 2,000-2,500 steps. (Tr.

51-55)

         A vocational expert ("VE") also testified at the hearing. The VE stated Plaintiff's prior

positions at AB included accounting clerk, data entry clerk, supervisor, checker II, general office

clerk, and supervisor over the data entry clerks. Plaintiff responded that she was the data entry

clerk supervisor for four or five years until AB started taking work away due to her falling asleep

at the desk. The VE then listed the Dictionary of Occupational Titles ("DOT") numbers for the

following: accounting clerk, sedentary, skilled, SVP-5; data entry clerk, sedentary, semi-skilled,

SVP-4; checker II, sedentary, semi-skilled, SVP-4; general office clerk, light, semi-skilled, SVP-




                                                -5-
4; data entry clerk supervisor, sedentary, skilled, SVP-6. The ALJ asked the VE to assume a

hypothetical individual of Plaintiffs age, education, and work history with the ability to perform

the following: sedentary work; never climb ladders, ropes, and scaffolds; occasionally climb

ramps and stairs, balance, stoop, kneel, crouch, and crawl; frequently reach, occasionally reach

overhead in all directions; no concentrated exposure to humidity vibrations, cold, heat, fumes,

odors, dust, gases, pulmonary irritants; avoid all exposure to operational controlled machinery,

unprotected heights. The VE testified that such a hypothetical individual could perform all but

general office work, which was classified as light. The VE further testified that most jobs in the

clerical industry would require very little vocational adjustments. The ALJ asked the VE to

consider a second hypothetical individual with the same characteristics as the first but limited to

handling and fingering frequently bilaterally. The VE responded that this second hypothetical

individual would be precluded from data entry clerk as it would require constant fingering.

General office clerk and data entry clerk supervisor would also be precluded. When the ALJ

asked if any other work could be identified, the VE responded that billing clerk should be

precluded with constant reaching, handling, and fingering. However, appointment clerk,

information clerk, correspondence clerk, and cost clerk would not be precluded. (Tr. 56-59)

       The VE testified that employers customarily expect one unexcused or unscheduled

absence from an employee per month, as well as one 10- to 15-minute break in the morning and

one 30- to 60-minute break for lunch. There is generally no tolerance for off-task behavior or

unscheduled breaks without accommodation. The ALJ asked the VE to consider a third

hypothetical individual with the same characteristics as the first two but who would be off task,

falling asleep at the workstation for 5-10 minutes between each scheduled break. The VE

responded that such an individual would be precluded from employment. (Tr. 59-60)




                                                -6-
       Next, counsel asked the VE to reconsider the first and second hypothetical individual but

with right dominant upper extremity restricted to occasional for everything. The VE responded

that all previously listed jobs require such work. (Tr. 60)

                                      III. Medical Evidence

       Plaintiff claims she is disabled due to multiple impairments. As explained more fully

below, the ALJ found that Plaintiff suffers from AFib, COPD, obesity, Meniere's disease,

degenerative disk disease, and degenerative right shoulder joint disease. Plaintiff asserts two

issues on review: one specifically related to her COPD and one related to opinion evidence

mostly of her primary care physician. She has not claimed any error with regard to the ALJ's

findings as to her other impairments. Plaintiff's specific arguments concerning her COPD and

opinions of her primary care physician are addressed fully below, but the Court nonetheless will

detail some of Plaintiff's voluminous medical records.

       On June 18, 2015, a cardiologist, Dr. Robert Armbruster, confirmed to Dr. Pozzi that

Plaintiff remained in AFib and recommended cardioversion to restore sinus rhythm. (Tr. 380-

81) On September 17, 2015, Dr. Armbruster again reported to Dr. Pozzi that Plaintiff had

reverted to AFib after cardioversion and wrote "I was hopeful that using CPAP would help keep

her in sinus rhythm. She appears to be asymptomatic, and that the ventricular rate is well-

controlled." (Tr. 504)

       The record includes multiple references to Plaintiff's diagnosis of morbid obesity, which

is defined as more than 100 pounds over ideal weight or body mass index. (Tr. 427, 564, 566) It

is worth noting that on July 21, 2015, Dr. Pozzi noted Plaintiff had lost fifteen pounds and

continued to encourage a low-sodium diet and increased exercise regimen. (Tr. 427)




                                                -7-
         On October 27, 2015, Plaintiff was diagnosed with vestibular active Meniere's disease, 2

bilateral. (Tr. 562) Dr. Pozzi noted Plaintiff's symptoms were uncontrolled and recommended

Plaintiff restart Qnasl spray, which was previously prescribed by an ear, nose, and throat

specialist. (Id.)

         On January 20, 2015, an x-ray revealed mild-to-moderate degenerative end plate changes

at the C6-C7 level and mild-to-moderate degenerative facet joint changes were noted throughout

the cervical spine. The reviewing doctor noted there was good alignment with note that the

visualization of the lower cervical vertebrae was somewhat limited do to shoulder and motion

artifact. There was no definite foraminal narrowing and no evidence of fracture. (Tr. 491) An

x-ray taken on April 16, 2015, revealed moderate kyphosis and degenerative changes of the

thoracic spine. (Tr. 489)

          An x-ray of Plaintiffs right shoulder was also taken on January 20, 2015, and revealed

mild-to-moderate degenerative changes at the acromioclavicular joint. The reviewing doctor

noted "[t]he right shoulder is otherwise unremarkable. No fracture is identified." (Tr. 492)

          On June 5, 2015, a treating physician diagnosed Plaintiff with acute congestive heart

failure. (Tr. 348) However, an echocardiogram on September 17, 2015 showed normal left

ventricular systolic function with an ejection fracture of 65%, which is considered normal. (Tr.

585) Furthermore, Dr. Armbruster's assessment on April 6, 2017, did not note any signs of

congestive heart failure. (Tr. 698-702)

          On June 19, 2015, a treating physician assessed Plaintiff had acute gout of her right foot.

She had been experiencing symptoms for several weeks and was prescribed medication after a

recent emergency room visit. The treating physician held off on additional medication at the



2
    Meniere's disease is a disorder of the inner ear that can lead to dizzy spells (e.g., vertigo).


                                                   -8-
time. (Tr. 346, 349) On July 21, 2015, Dr. Pozzi noted Plaintiffs gout was controlled with

medication. (Tr. 427)

       On June 29, 2015, a sleep study revealed moderate obstructive sleep apnea and noted a

CPAP machine could prove beneficial. (Tr. 467)

                                 IV. The ALJ's Determination

       In a decision dated January 11, 2018, the ALJ found that Plaintiff last met the insured

status requirements of the Act on December 31, 2016. Plaintiff had not engaged in substantial

gainful activity since the amended alleged onset date of April 16, 2015. The ALJ further found

that Plaintiff had the following severe impairments during the relevant time period: AFib,

COPD, and obesity. The ALJ also gave Plaintiff the benefit of the doubt regarding the severity

of Meniere's disease, degenerative disk disease, and degenerative right shoulder joint disease.

While Plaintiff did have severe impairments, the ALJ concluded she did not have an impairment

or combination thereof that met or medically equaled the severity of one of the impairments

listed in 20 C.F .R. Part 404, Subpart P, Appendix 1. (Tr. 20-21)

       After careful consideration of the entire record, the ALJ found that Plaintiff had the

residual functional capacity ("RFC") to perform sedentary work as defined in 20 C.F.R.

404.1567(a), subject to limitations. These limitations include inability to climb ladders, ropes, or

scaffolds; balance, stoop, crouch, kneel, crawl, or climb ramps or stairs more than occasionally;

reach overheard more than occasionally with either upper extremity reach in all other directions

more than frequently with her right upper extremity; have concentrated to extreme heat or cold,

wetness, humidity, vibrations, and pulmonary irritants; or have any exposure to operational

control of moving machinery and unprotected heights. The ALJ did not deny the existence of

Plaintiffs symptoms during the relevant time period. However, the ALJ concluded the totality




                                                -9-
of relevant medical evidence did not support a finding that Plaintiffs symptoms were disabling

under the Act between April 16, 2015 and December 31, 2016. Specifically, the ALJ noted that

cardiovascular, respiratory, musculoskeletal, and neurological exams performed by Plaintiffs

treating sources between July 2015 and late 2016 regularly, although not always, demonstrated

Plaintiff had an irregular heart rhythm and trace lower extremity edema. However, those results

did not demonstrate any other deficits or abnormalities other than rare showings of respiratory

difficulty and tenderness at the lower spine. (Tr. 22)

       In making this finding, the ALJ gave little weight to Dr. Pozzi's opinions. In October

2015, Dr. Pozzi opined that Plaintiff could not perform even sedentary work due to her A Fib,

COPD, and Meniere's disease. However, the ALJ found that this assessment was not supported

by exam results obtained during the relevant time period. In fact, an exam performed by

Dr. Pozzi at the time he asserted his opinion showed Plaintiff had a normal heart rate, normal

respiration, and an absence of lower extremity edema. 3 (Tr. 23)

        In addition to the medical records, the ALJ found that Plaintiffs testimony about her

activities for daily living was inconsistent with her claimed inability to walk a long distance.

The ALJ also found that the relevant medical records did not support a finding of intensity and

frequency of symptoms as Plaintiff required physician intervention for respiratory difficulty only

three times (April 2015, June 2015, and September 2016). Furthermore, the ALJ found that the




3
  The ALJ also dismissed Dr. Pozzi's assessment of Plaintiffs left upper extremity limitations as
noted on October 27, 2015. (Tr. 561) Plaintiff assumes Dr. Pozzi mistakenly listed limitations
for her left upper extremity instead of her right upper extremity and cites a prior x-ray from
January 20, 2015 that showed mild to moderate degenerative changes to her right shoulder. (Tr.
492) Even assuming that Dr. Pozzi intended to suggest limitations due to Plaintiff's right upper
extremity, the Court does not believe this assessment would have impacted the ALJ's findings
and conclusions.


                                                - 10 -
record virtually silent about musculoskeletal symptoms and that medication largely controlled

Plaintiff's Meniere's disease. (Id)

       Ultimately, the ALJ found the VE's testimony convincing and concluded Plaintiff was

able to perform her past relevant work as an accounting clerk and data entry clerk supervisor, as

customarily performed in the national economy, between April 16, 2015 and December 31,

2016. Consequently, Plaintiff was not disabled within the meaning of the Act during the relevant

time period. (Tr. 23-24)

                                       V. LegalStandards

       A claimant for social security disability benefits must demonstrate that he or she suffers

from a physical or mental disability. The Act defines disability "as the inability to do any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months." 20 C.F.R. § 404.1505(a).

       To determine whether a claimant is disabled, the Commissioner engages in a five step

evaluation process. See 20 C.F.R. § 404.1520(a)(4). Those steps require a claimant to show: (1)

that claimant is not engaged in substantial gainful activity; (2) that she has a severe physical or

mental impairment or combination of impairments which meets the duration requirement; or (3)

she has an impairment which meets or exceeds one of the impairments listed in 20 C.F.R.,

Subpart P, Appendix 1; (4) she is unable to return to her past relevant work; and (5) her

impairments prevent her from doing any other work. Id.

       The Court must affirm the decision of the ALJ if it is supported by substantial evidence.

42 U.S.C. § 405(g). "Substantial evidence means less than a preponderance, but sufficient

evidence that a reasonable person would find adequate to support the decision." Hulsey v.




                                                - 11 -
Astrue, 622 F.3d 917, 922 (8th Cir. 2010). "We will not disturb the denial of benefits so long as

the ALJ's decision falls within the available zone of choice. An ALJ's decision is not outside the

zone of choice simply because we might have reached a different conclusion had we been the

initial finder of fact." Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (citations and

internal quotations omitted). Instead, even if it is possible to draw two different conclusions

from the evidence, the Court must affirm the Commissioner's decision if it is supported by

substantial evidence. See Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       To determine whether the Commissioner's final decision is supported by substantial

evidence, the Court must review the administrative record as a whole and consider: ( 1) the

credibility findings made by the ALJ; (2) the plaintiff's vocational factors; (3) the medical

evidence from treating and consulting physicians; (4) the plaintiff's subjective complaints

regarding exertional and non-exertional activities and impairments; (5) any corroboration by

third parties of the plaintiff's impairments; and (6) the testimony of vocational experts when

required which is based upon a proper hypothetical question that sets forth the plaintiff's

impairment. Johnson v. Chafer, 108 F.3d 942, 944 (8th Cir. 1997) (citations and internal

quotations omitted).

       The ALJ may discount a plaintiff's subjective complaints if they are inconsistent with the

evidence as a whole, but the law requires the ALJ to make express credibility determinations and

set forth the inconsistencies in the record. Marciniak v. Shala/a, 49 F .3d 1350, 1354 (8th Cir.

1995). It is not enough that the record contains inconsistencies; the ALJ must specifically

demonstrate that she considered all the evidence. Id.

        When a plaintiff claims that the ALJ failed to properly consider subjective complaints,

the duty of the court is to ascertain whether the ALJ considered all of the evidence relevant to




                                               - 12 -
plaintiffs complaints under the Polaski 4 factors and whether the evidence so contradicts

plaintiff's subjective complaints that the ALJ could discount the testimony as not credible.

Blakeman v. Astrue, 509 F.3d 878, 879 (8th Cir. 2007) (citation omitted). If inconsistencies in

the record and a lack of supporting medical evidence support the ALJ's decision, the Court will

not reverse the decision simply because some evidence may support the opposite conclusion.

Marciniak, 49 F.3d at 1354.

                                         VI. Discussion

       In her Brief in Support of Complaint, Plaintiff raises two arguments. First, she argues the

ALJ failed to properly evaluate her COPD under the applicable requirements in 20 C.F.R. Part

404, Subpart P, Appendix 1, Listing 3.02A. Second, she argues the ALJ failed to properly

evaluate opinion evidence. The Commissioner responds that the ALJ's determination is

supported by substantial evidence. Furthermore, the Commissioner argues the ALJ properly

assessed both the severity of Plaintiffs impairments, including COPD, and opinion evidence.

                                        (a) COPD Listing

       Listing 3.02 applies to claimants with chronic respiratory disorders due to any cause

except cystic fibrosis and who meet one of four criteria listed in subcategories A, B, C, or D. 20

C.F.R. pt. 404, subpt. P, app. 1, § 3.02. To meet Listing 3.02A, a claimant must have taken a




4
  The Eight Circuit Court of Appeals "has long required an ALJ to consider the following factors
when evaluating a claimant's credibility: '(l) the claimant's daily activities; (2) the duration,
intensity, and frequency of pain; (3) the precipitating and aggravating factors; (4) the dosage,
effectiveness, and side effects of medication; ( 5) any functional restrictions; (6) the claimant's
work history; and (7) the absence of objective medical evidence to support the claimant's
complaints."' Buckner, 646 F.3d at 558 (quoting Moore v. Astrue, 572 F.3d 520, 524 (8th Cir.
2009) (citing Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)).


                                               - 13 -
pulmonary function tests, such as a spirometry 5 , and obtained a FEY 1 reading 6 less than or equal

to the value listed in Table I based on the claimant's age, gender, and height without shoes. The

record shows, and the parties do not dispute, that Plaintiff is female and sixty-three inches in

height. (Tr. 62) Accordingly, to meet Listing 3.02A, she must have an FEY1 value equal to or

less than 1.25 obtained during pulmonary function testing. Id. at Table I.

         The ALJ found that Plaintiff's COPD did not meet the criteria in Listing 3.02.

Specifically, the ALJ explicitly noted:

         Listing 3.02 ... was not met because the medical record does not show the requisite
         values for one-second for the expiratory volume [3.02A], or forced vital capacity
         [3.02B], or diffusing capacity for carbon monoxide [3.02C]; nor does it show the
         requisite number of hospitalizations for an exacerbation [3.020].

(Tr. 21-22) Plaintiff argues the ALJ failed to specifically mention the April 16, 2015 pulmonary

function test, which showed a FEY 1 value of 1.18. (Tr. 485) Because this reading is less than

the requisite 1.25 in Table I based on Plaintiff's gender and weight, she concludes she meets the

requirements of Listing 3.02A.




5
    As defined by the regulations concerning respiratory disorders:

         Spirometry, which measures how well you move air into and out of your lungs,
         involves at least three forced expiratory maneuvers during the same test session. A
         forced expiratory maneuver is a maximum inhalation followed by a forced
         maximum exhalation, and measures exhaled volumes of air over time. The volume
         of air you exhale in the first second of the forced expiratory maneuver is the FEY1.
         The total volume of air that you exhale during the entire forced expiratory maneuver
         is the FYC. We use your highest FEY 1 value to evaluate your respiratory disorder
         under 3.02A, 3.03A, and 3.04A, and your highest FYC value to evaluate your
         respiratory disorder under 3.02B, regardless of whether the values are from the
         same forced expiratory maneuver or different forced expiratory maneuvers.

20 C.F.R. pt. 404, subpt. P, app. 1, § 3.00(E)(l).
6
  Under the regulations concerning respiratory disorders, "FEY 1 means forced expiratory volume
in the first second ofa forced expiratory maneuver." 20 C.F.R. pt. 404, subpt. P, app. 1, §
3.00(C)(lO).


                                                - 14 -
       As an initial matter, the ALJ did not commit reversible error by not explicitly referencing

the April 16, 2015 pulmonary function test and Plaintiff's results. The Eighth Circuit has held

that "an ALJ is not required to discuss every piece of evidence submitted" and "[a]n ALJ's

failure to cite specific evidence does not indicate that such evidence was not considered."

Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010) (alteration in original) (quoting Black v.

Apfel, 143 F.3d 383, 386 (8th Cir. 1998)). The ALJ clearly noted that the medical record did not

show the requisite values to satisfy Listing 3.02A. Based on the analysis below, the Court finds

substantial evidence supports the ALJ's determination.

       The Commissioner argues Plaintiff's FEY 1 result on April 16, 2015 is invalid. Under the

relevant regulations, a person must be "medically stable at the time" of any such pulmonary

function test. 20 C.F.R. pt. 404, subpt. P, app. 1, § 3.00(E)(2)(a). For example, a person is not

considered "medically stable" when he or she is:

       (i) Within 2 weeks of a change in your prescribed respiratory medication.
       (ii) Experiencing, or within 30 days of completion of treatment for, a lower
       respiratory tract infection.
       (iii) Experiencing, or within 30 days of completion of treatment for, an acute
       exacerbation (temporary worsening) ofa chronic respiratory disorder. Wheezing
       by itself does not indicate that you are not medically stable.
       (iv) Hospitalized, or within 30 days of a hospital discharge, for an acute myocardial
       infarction (heart attack).

Id. (emphasis added). On the same date of the pulmonary function test, Dr. Pozzi diagnosed

Plaintiff with pneumonia. (Tr. 416) Further, Dr. Pozzi's treatment notes indicate Plaintiff

sought urgent care just three weeks prior on March 25, 2015 and was prescribed a modified

medication regimen. (Id.)

        The Court agrees with the Commissioner and holds that the ALJ's finding that Plaintiff

did not meet the requirements of Listing 3.02A is supported by substantial evidence. Plaintiff's




                                               - 15 -
sole proffered FEV1 result is unreliable under the standards set forth in the relevant regulations as

she was experiencing a temporary worsening of her COPD due to pneumonia and recent changes

to her medication. Plaintiffs counsel essentially conceded this point at the July 25, 2017 hearing

when he noted the sole pulmonary function study was "probably done during a period of

exacerbation. So I'm not sure we can rely on that listing level, but it is quite severe." (Tr. 36)

Accordingly, the ALJ did not err when he determined Plaintiff failed to meet the requirements of

any subcategory in Listing 3.02.

                                       (b) Opinion evidence

       Plaintiff contends that the ALJ failed to give sufficient, controlling weight to the opinions

of her primary care physician, Dr. Pozzi. She filed her claim for DIB on August 31, 2015.

When evaluating claims filed before March 27, 2017, the Commissioner gives "controlling

weight" to "a treating source's medical opinion on the issue(s) of the nature and severity of your

impairment(s)" if that opinion "is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in your case

record." 20 C.F.R. § 404.1527(c)(2) ("Generally, we give more weight to medical opinions from

your treating sources, since these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of your medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations, such as consultative examinations or brief

hospitalizations."). Furthermore, the Commission "will always give good reasons" in its final

decision for the weight given to a treating source's medical opinion. Id.

        Here, the ALJ explained he gave little weight to Dr. Pozzi's opinions because the ALJ

found that Dr. Pozzi's assessments were not supported by exam results obtained during the




                                                - 16 -
relevant time period. On October 27, 2015, Dr. Pozzi completed forms titled "Medical

Assessment for Social Security Disability Claim" (Tr. 559) and "Medical Assessment of Ability

to do Work Related Activities" (Tr. 561). 7 In these forms, Dr. Pozzi opined that Plaintiff, among

other things, could not lift and carry up to ten pounds during an eight-hour workday; could not

stand and/or walk for up to two hours during an eight-hour work day; could only sit for about

two hours; and could not use her upper left 8 extremity for frequent reaching, pushing, pulling,

grasping, holding, and fine manipulation. (Tr. 561) Based on these assessments, Dr. Pozzi

concluded Plaintiff was incapable of sustaining full-time employment at the "sedentary work"

level as defined by the Act. (Tr. 559) Nevertheless, the ALJ found that the totality of the

relevant medical record did not support Dr. Pozzi's assessment of Plaintiff's disability.

Specifically, the AJL noted an exam performed by Dr. Pozzi at the time he asserted his opinion

showed Plaintiff had a normal heart rate, normal respiration, and an absence of lower extremity

edema. (Tr. 23)

       The Commissioner, on the other hand, argues the ALJ properly gave little weight to Dr.

Pozzi's opinions and adequately explained his reasons for doing so. As an initial matter, the

form titled "Medical Assessment of Ability to do Work Related Activities" is a one-page

checklist-style from. (Tr. 561) Additionally, the form titled "Medical Assessment for Social

Security Disability Claim" provides pre-typed prompts, which Dr. Pozzi handwrote short

responses. In response to the first prompt asking for "[s]ymptomatology and current diagnoses,"

Dr. Pozzi listed AFib, COPD, and vestibular acute Meniere's disease. (Tr. 559) In response to

the second prompt asking for "[ s]ummary of supporting clinical, radiological and/or laboratory



7
  Based on the transcript, it appears these forms were created by Plaintiff's counsel and sent to
Dr. Pozzi. (Tr. 569)
8
  See supra note 3.


                                               - 17 -
findings," Dr. Pozzi wrote "See attached." (Id.) This response presumably refers to several

pages of treatment notes that appear immediately following this form in the transcript, which are

addressed below. In response to the third prompt asking "[a]re subjective complaints reasonably

consistent with the objective findings," Dr. Pozzi simply wrote "Yes." (Id.) Lastly, after

proving a brief summary of "sedentary work" as defined by the Act, the third and final prompt

asks whether Plaintiff is capable of sustained full-time employment at the "sedentary work" level

and explicitly requests "[p ]lease briefly state the reason for your answer." (Id.) Dr. Pozzi wrote

a single word response: "No." (Id.)

       The Eighth Circuit has "recognized that a conclusory checkbox form has little evidentiary

value when it 'cites no medical evidence, and provides little to no elaboration.'" Anderson v.

Astrue, 696 F.3d 790, 794 (8th Cir. 2012) (quoting Wildman v. Astrue, 596 F.3d 959, 964 (8th

Cir. 2010)). See also Taylorv. Chater, 118 F.3d 1274, 1279 (8th Cir. 1997) ("[RFC] checklists,

though admissible, are entitled to little weight in the evaluation of a disability."). Accordingly,

the ALJ did not err in giving little weight to these forms and Dr. Pozzi's cursory responses

therein.

           It bears noting that much of Dr. Pozzi's actual treatment notes from October 27, 2015

appear to be redacted in the transcript. (Tr. 562-63) Plaintiff acknowledges this fact in her Brief

in Support of Complaint (ECF No. 12 at 6); however, neither party offers any explanation for

why substantial portions of Plaintiff's treating physician's records at issue appear redacted. The

Court cannot speculate as to what appears beneath the large black boxes. Consequently, the

Court will only consider what is visible.

           Dr. Pozzi's notes from October 27, 2015, include Plaintiff's self-reported symptoms. (Tr.

564) In terms of Dr. Pozzi's actual medical opinions, the notes include, in relevant part, cursory




                                                 - 18 -
assessments of Plaintiff's AFib, Meniere's disease, and COPD. (Tr. 562-63) He notes Plaintiffs

AFib symptoms were "mildly uncontrolled" and prescribed continued use ofan inhaler and

Singulair. (Tr. 562) Dr. Pozzi further notes Plaintiffs Meniere's disease symptoms were

"uncontrolled" and restarted a treatment plan. (Id.) As for Plaintiffs COPD, he simply notes

Plaintiff was "[n]ot meeting treatment plan goals" and that Plaintiff"should know how to use

[her] inhaler." (Tr. 563)

       The Commissioner argues, as the ALJ explained, that Dr. Pozzi's assessments are

contradicted by his own contemporaneous physical examination results. That same date,

October 27, 2015, Dr. Pozzi noted Plaintiff's respiration was normal, her heart rate was regular,

and her extremities did not exhibit edema. (Tr. 566) The Court finds that the ALJ was supported

by substantial evidence when he gave little weight to Dr. Pozzi's internally inconsistent findings.

See Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005) ("Physician opinions that are

internally inconsistent, however, are entitled to less deference than they would receive in the

absence of inconsistencies.").

       Furthermore, the Commissioner argues Dr. Pozzi's opinions are improper. In addition to

the two forms previously discussed, Dr. Pozzi also submitted a letter dated July 24, 2017 - just

one day prior to the hearing before the ALJ. (Tr. 695) This letter, which is addressed "To

Whom It May Concern," simply states "It is my professional opinion that Ms. Huskey is disabled

and is unable to work do to the following conditions." (Id.) He then lists AFib, COPD, and

vestibular active Meniere's disease. (Id.) The Commissioner argues this July 24, 2017 letter and

the forms titled "Medical Assessment for Social Security Disability Claim" and "Medical

Assessment of Ability to do Work Related Activities," to the extent they offer opinions on

Plaintiffs ability to work rather than assessing her medical conditions, improperly invade the




                                               - 19 -
province of the Commissioner. Again, the Court agrees. See House v. Astrue, 500 F.3d 741, 745

(8th Cir. 2007) ("A treating physician's opinion that a claimant is disabled or cannot be gainfully

employed gets no deference because it invades the province of the Commissioner to make the

ultimate disability determination.").

       Based on this analysis, the Court finds that the ALJ did not commit reversible error and

his decision is supported by substantial evidence in the record. It is undisputed that Plaintiff

suffered from multiple impairments during the relevant time period. However, that was neither

the sole issue before the ALJ nor the issue before the Court now. Based on the totality of the

record, the ALJ determined that Plaintiff could perform a range of sedentary work with specified

non-exertional limitations due to her multiple severe impairments. The Court finds that

substantial evidence supports this conclusion, including the medical records discussed above as

well as Plaintiff's and the VE's testimony at the hearing.

       Accordingly,

       IT IS HEREBY ORDERED that the final decision of the Commissioner of Social

Security denying Social Security Benefits is AFFIRMED. An appropriate Judgment shall

accompany this Memorandum and Order.

Dated thitl?     fa} of March, 2020.
                                                     ~/!#;?
                                                     Rci IEL:WHiTE
                                                         UNITED STATES DISTRICT JUDGE




                                                - 20 -
